DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Non-patent Literature Items 32-34 on the IDS submitted July 8, 2020 are indicated as not considered because they appear to recite an incorrect application number. Specifically, those three items list office actions from “U.S. Application No. 15/597,891,” but there are no office actions in that application on the listed dates of 4/6/2018, 4/25/2018 or 10/9/2019.
It appears that these three items were almost certainly meant to refer to 15/897,891, since it is the parent application and has those same three office actions on the corresponding listed dates from the IDS (and all three of which had a copy submitted by Applicant in this application). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the identification of the physiological state" in the last 1-2 lines.  There is insufficient antecedent basis for this limitation in these claims.
Furthermore, regarding the same limitation "the identification of the physiological state" in claim 1, the claim does not specify who or what identifies the physiological state, or how it is identified. Given that the origin of this data is unclear, it cannot be readily determined how the device can transmit it. 

Claim 1 is also rejected as indefinite because it recites “providing feedback to the wearer comprises providing, via at least one output feature of one or more output features of the wearable data collection device responsive to a physiological state indicated by the physiological pattern …" It cannot be readily determined what the emphasized portion means, i.e. it cannot be readily determined how an output feature is "responsive" to a physiological state. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0183657 to Socci et al. (“Socci”).
Regarding Claim 1, Socci teaches a system comprising:
a wearable data collection device designed to be worn upon a head of a wearer (see, e.g., “head gear” and “head wear” in the abstract and throughout the entire reference; also see, e.g., FIGS. 4, 6, 10 and 16), the wearable data collection device comprising: 
processing circuitry (see, e.g., FIG. 1 and Paras. 49-52), and 
a non-transitory computer readable medium having instructions stored thereon (see, e.g., Paras. 13, 50, 52, 73 which all discuss the memory of the device) and 
one or more input capture elements connected to and/or in communication with the wearable data collection device, wherein the one or more input capture elements are positioned upon or proximate to the head of the wearer (see, e.g., “Integral with the head gear are motion and/or position sensing devices to indicate the motion or position of the wearer's head” in the abstract; also generally see Paras. 53-58); 
wherein the instructions, when executed by the processing circuitry, cause the processing circuitry to: 
collect, over a period of time via at least one of the one or more input capture elements, sensor data, wherein the sensor data includes at least one of image data, audio data, electromagnetic data, and motion data (see, e.g., Paras. 71 and 51 which discuss an example algorithm and processor timers; also note that motion data is collected, as discussed in e.g. Paras. 71 and 54), 
analyze the sensor data to identify a time progression of measurements including a plurality of small motion measurements (see the example embodiments, for instance in Para. 79, which discusses how the data is analyzed over time), 
analyze the time progression of measurements to identify a physiological pattern, wherein the physiological pattern comprises a pronounced head motion pattern, and the physiological pattern is based at least in part on the plurality of the small motion measurements (see the example embodiments, for instance in Para. 79: “If the small integration persists for a programmed period of time, the batter is moving his or her head only very slightly. The head gear assumes that the batter has taken a stance and is ready for the next swing. The head gear is then "armed”) i.e. the data is analyzed over time including over periods of time to establish a pattern);
store, upon a non-transitory computer readable storage device, the physiological pattern (see, e.g., Paras. 13, 50, 52, 73), and 
provide, to at least one of a wearer of the wearable data collection device, feedback corresponding to the physiological pattern (see, e.g., “provide the wearer with a recognizable feedback signal indicative of head motion or position” in the abstract), wherein 2Application No. 14/693,641 Reply to Restriction Requirement of 02/26/2016 
providing feedback to the wearer comprises providing feedback responsive to a physiological state indicated by the physiological pattern, wherein the feedback comprises at least one of visual, audible, haptic, and neural stimulation feedback to the wearer, and the feedback is provided via at least one output feature of one or more output features of the wearable data collection device (see Paras. 62-69 which discuss the indicator, which can be audio or visual [para. 63] and which can be responsive to a physiological state [for example, see Para. 66 discussing the “armed” stance from the example embodiment in Para. 79).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0023999 to Greder.
Regarding Claim 1, Greder teaches:
a wearable data collection device designed to be worn upon a head of a wearer (see FIG. 1 and, e.g., Para. 31), the wearable data collection device comprising: 
processing circuitry (see, e.g., 5 in FIG. 1 and 12 in FIG. 3), and 
a non-transitory computer readable medium having instructions stored thereon (see FIG. 3 generally), and 
one or more input capture elements connected to and/or in communication with the wearable data collection device, wherein the one or more input capture elements are positioned upon or proximate to the head of the wearer (see Para. 52 describing how the headset features two gyroscopes for monitoring head movement); 
wherein the instructions, when executed by the processing circuitry, cause the processing circuitry to: 
collect, over a period of time via at least one of the one or more input capture elements, sensor data, wherein the sensor data includes at least one of image data, audio data, electromagnetic data, and motion data (see Para. 52: motion data), 
analyze the sensor data to identify a time progression of measurements including a plurality of small motion measurements (again see Para. 52), 
analyze the time progression of measurements to identify a physiological pattern, wherein the physiological pattern comprises a pronounced head motion pattern (see Para. 52; gyroscope data is analyzed to identify head movement), 
store, upon a non-transitory computer readable storage device, the physiological pattern (see, e.g., stored executive function data 15 in FIG. 3), and 
provide, to at least one of a wearer of the wearable data collection device, feedback corresponding to the physiological pattern, wherein 2Application No. 14/693,641 Reply to Restriction Requirement of 02/26/2016 
providing feedback to the wearer comprises providing, via at least one output feature of one or more output features of the wearable data collection device responsive to a physiological state indicated by the physiological pattern, at least one of visual, audible, haptic, and neural stimulation feedback to the wearer (see, e.g., “Accordingly, the systems and methods provide cues to reinforce a change to, or sustaining of, a desired state. In an example, a visual cue, such as partially or totally occluded vision, can provide an indication to a wearer to provide a guided approach to self-correct their mental state” in Para. 29; also see "An example includes a sensory feedback stimulator 7, such as an eyeglass frame 6, containing electro-optical liquid crystal variable transmissivity lenses 7. A sensory feedback stimulator can include a stimulator to evoke perception using one or more somatosensory abilities, including, but not limited to, sight, sound, touch, pressure and sensitivity to heat, among others” in Para. 31).

	In one interpretation, Greder fails to explicitly discuss whether patterns of head movement are specifically identified. The Examiner considers the limitation as met because Greder's device is, at a minimum, capable of detecting multiple head motions occuring over time, and therefore technically identifies pronounced head motion patterns over time (i.e. when a pattern of such head movements occurs, the device will have measured all of those movements constituting the pattern). However, even if arguendo the instant claims require the processing circuitry to specifically identify a plurality of movements and classify them together as a "pattern," Greder extensively discusses pattern recognition of sensed activity; for example, see Para. 15 which discusses comparing collected signals to recognized patterns of the same data that have been correlated to known mental, psychological and emotional states in previous studies and measurements. Also note, e.g., Para. 32 which specifies that the executive training circuit can detect patterns in sensor data from the neural activity sensors. Para. 37 further states " In an example, algorithms for signal detection and translation are custom developed through training sessions that enable the initial devices to be preprogrammed with instructions executable to detect patterns and output associated feedback stimulus information.” 
	Accordingly, even if Greder fails to explicitly teach pattern recognition for the head movement detection, it would have been obvious to one of ordinary skill in the art at the time of the invention to improve Greder's device by applying pattern recognition to the head movement data processing because Greder already teaches a device which recognizes patterns in other collected physiological data and teaches how to compare detected patterns to known, baseline patterns indicative of e.g. an undesirable physiological state; one of ordinary skill in the art at the time of the invention would have seen that Greder's motion detection could be enhanced via pattern recognition because, for example, the gyroscope data would be able to identify motion artifacts associated with patterns of movement even if no individual movement during that pattern would trigger a motion artifact signal.


Conclusion
This is a continuation of applicant's earlier Application No. 15/897,891.  All claims are drawn to the same invention claimed in the earlier application (see claim 1 dated 2/15/2018 which was rejected in the action dated 4/25/2018) and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792